DETAILED ACTION
Information Disclosure Statement
	The IDS filed 23 March 2020 is signed and attached.  It is a corrected version of the IDS filed 06 March 2020, and the references cited therein have been considered since the earliest round of prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64-75 and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmura (US 20170340677) with evidence from “Summary of protocols and hints for biological experiment” (cited in the IDS filed 3/6/2020) and in view of Wilson (US 20110287542) and Koizumi (US 20100209402).
2. Shimmura defines “therapeutic alternative corneal endothelial cells” as being “corneal endothelium-like cells” in paragraph [0062].  Paragraph [0080] states that cells are incubated for approximately 3 days before the culture medium is exchanged and that sphere formation starts after about 2 days.  Although the various dishes, plates and tubes identified as containers by Shimmura in paragraph [0081] are all capable of retaining a culture liquid up to a height of 0.75 mm or greater, Shimmura does not appear to expressly disclose an example in which the liquid height is 0.75 mm or greater.
Wilson discloses a method of preserving and culturing mammalian cells.  The cells may be suspended in a medium or may be adhered to a container surface.  Wilson teaches in at least paragraph [0112] that the medium liquid may be about 0.75 mm or greater.  At least paragraph [0189] states that the cells are cultured for approximately 3 days.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the height of the culture medium loaded into the Shimmura 
It is noted that Shimmura teaches a cell culture method, as opposed to a cell preservation method.  Applicant’s specification defines “preservation” – see paragraph [0126] of the printed publication – to mean “maintaining cells in a container without growth while maintaining the function of the cells”.  Paragraph [0126] further defines “preservation” as differing from “culture”, which is intended for growing cells.  Accordingly, Shimmura still differs from the claimed invention.
Koizumi discloses a method for preserving corneal endothelial cells and/or corneal endothelium-like cells that can be used in cell injection therapy.  Koizumi teaches that although cell “preservation” and “culture” are different, they are closely related.  Koizumi discloses various methods in which preservation fluid and culture fluid are administered to corneal cells interchangeably and/or sequentially.  See, for example, paragraph [0009] (“Since the culture medium or corneal preservation solution of the present invention contains a Rho kinase inhibitor, corneal endothelial cells can be cultured, maintained or preserved”) and paragraph [0061] (“the corneal endothelial preparation may contain the corneal preservation solution of the present invention until it is used for transplantation. The present invention also provides a combination of a corneal endothelial preparation and the culture medium or preservation solution of the 
Before the effective filing date of the claimed invention, it would have been obvious to include a preservation step distinct from the disclosed culturing steps when practicing the method of Shimmura.   Koizumi teaches that cell preservation and cell culture are closely related, and that the emphasis on cell growth can be shifted toward preservation simply by adding an appropriate preservation solution (e.g. Optisol GS, EPII, saline, PBS).  Koizumi teaches in at least paragraph [0046] that preservation solutions provide the known benefit of maintaining cells in a viable condition following culture and during transportation.

	With respect to claims 65-67, Shimmura, Wilson and Koizumi disclose the combination as described above.  The cited NPL reference additionally teaches that it is known in the art that 24 well plates have a bottom area of 1.9 cm2.

	With respect to claims 68-70, Shimmura, Wilson and Koizumi disclose the combination as described above.  Shimmura never states that the container must be surface treated for adherent cells.  Paragraph [0081] teaches that the container may be modified to have a low adhesion surface (“Culturing can be performed using, while not particularly limited, a culture substrate not applied with artificial treatment for improving adhesiveness to the cell (e.g., coating treatment with extracellular matrix and the like), or a culture substrate applied with artificial treatment for suppressing adhesion of cells 

	With respect to claim 71, Shimmura, Wilson and Koizumi disclose the combination as described above.  Paragraph [0081] of Shimmura teaches that the container may be a 24-well plate, a vial bottom, or a dish.

	With respect to claims 72-75, Shimmura, Wilson and Koizumi disclose the combination as described above.  Shimmura indicates in paragraph [0080] that the cells are preserved at a temperature of about 37°C.

	With respect to claims 77 and 78, Shimmura, Wilson and Koizumi disclose the combination as described above.  Koizumi further teaches in at least paragraph [0057] that the cell density of preserved cells is about 2×106 cells/ml.

	With respect to claim 79, Shimmura, Wilson and Koizumi disclose the combination as described above.  The prior art containers are all sealed to prevent contamination and spills.

Allowable Subject Matter
Claim 76 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Krolman (US 20080294149) and Bettini (US 20190297876) references teach the state of the art regarding methods for preserving corneal endothelial cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799